Citation Nr: 1431384	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-10 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right shoulder tendinopathy.  

2.  Entitlement to an initial compensable disability rating for restless leg syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 2002 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran entitlement to service connection for right shoulder tendinopathy and restless leg syndrome, and assigned non-compensable ratings for both disabilities.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of an initial compensable disability rating for restless leg syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected right shoulder disability was manifested by pain.  It was not manifested by limitation of motion.


CONCLUSION OF LAW

The criteria for a compensable rating for right shoulder tendinopathy have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5201 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial compensable evaluation for right shoulder tendinopathy is a downstream issue from a rating decision dated in October 2008, which initially established service connection for this disability and assigned the initial non-compensable rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial compensable evaluation for tendinopathy, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  A VA examination has been conducted in August 2009.  This examination describes the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code (DC) 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a , DC 5003.

For the purpose of rating disability from arthritis, the shoulder is considered a major joint. 38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 40 percent evaluation is assignable for limitation of motion of the arm of the major extremity to 25 degrees from the side and a 30 percent evaluation is assignable for limitation of the arm of the minor.  A 30 percent evaluation may be assigned for limitation of motion of the arm of the major extremity midway between the side and shoulder level, and a 20 percent evaluation for the minor.  Motion of the arm of the major extremity limited to the shoulder level warrants a 20 percent rating.  Diagnostic Code 5201.

Under 38 C.F.R. § 4.71a, DC 5202, a 50 percent evaluation may be assigned for impairment of the humerus of the major extremity with fibrous union.  A 30 percent evaluation will be assigned for recurrent dislocations of the humerus of the major extremity at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  With infrequent episodes, and guarding of movement only at the shoulder level, a 20 percent evaluation is assignable for the major extremity.  DC 5202.

Under 38 C.F.R. § 4.71a, DC 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula, or for nonunion of the clavicle or scapula without loose movement. The Veteran would be entitled to an assignment of a maximum 20 percent rating, if he had dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  Under this DC, impairment of the clavicle or scapula may also be rated on impairment of function of the contiguous joint. 

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71a , Plate I. 

The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Analysis

In January 2008 the Veteran filed a claim for service connection for his right shoulder.  In October 2008 he was granted service connection by the RO for right shoulder tendinopathy, and was assigned a non-compensable rating.  He appealed this disability rating in a February 2009 notice of disagreement, perfected his appeal, and the issue is now before the Board.  

The Veteran has asserted that his right shoulder tendinopathy warrants a compensable disability rating.  He claims that his disability is characterized by pain and limitation of motion.  

The Veteran was treated for his right shoulder at the San Juan VAMC between March 2008 and August 2009.  In March 2008 he was afforded a general VA examination.  At that examination, the examiner noted that the Veteran had right shoulder pain, the onset of which the Veteran could not recall.  The Veteran reported at that examination that his pain began after having served in Iraq for several months working as a helicopter mechanic, and that it was not associated with any specific trauma.  He reported that the pain had gotten worse progressively, specifically when he had to do exercises that required raising his shoulders.  He further reported that weight lifting and playing baseball aggravated the pain, as well as any other circular repetitive movement.  Cold weather also affected the severity of pain felt in his right shoulder.  The examiner noted that the Veteran had X-rays and an MRI performed at a private facility that same month, and was diagnosed with tendinopathy of the right shoulder.  He was prescribed Tylenol for the pain.  At that examination the examiner noted that the Veteran's range of motion for his right shoulder was as follows: his flexion was 0 to 180 degrees, with no objective evidence of pain.  His abduction was 0 to 180 degrees, also with no objective evidence of pain.  His external and internal rotations were both 0 to 90 degrees, with no evidence of pain.  Upon examination, there were no muscular abnormalities, joint swelling, joint ankylosis or evidence of inflammatory arthritis.  

In August 2009 the Veteran was afforded a VA examination for his right shoulder tendinopathy.  At that examination the examiner assessed the Veteran's right shoulder range of motion.  His elbow flexed to 90 degrees with the forearm in mild position between supination and pronation.  His shoulder rotation was measured with his arm abducted to 90 degrees, and his elbow flexed to 90 degrees with his forearm reflecting the midpoint between the internal and external rotation of his shoulder.  His shoulder forward flexion was 0 to 180 degrees, his shoulder abduction was 0 to 90 degrees, and his shoulder external and internal rotations were both 0 to 90 degrees.  His elbow flexion was 0 to 145 degrees, and his forearm supination was 0 to 85 degrees.  His forearm pronation was 0 to 80 degrees.  The examiner did not note any objective evidence of pain upon movement.  

As noted above, the Veteran is currently in receipt of a non-compensable rating for his right shoulder tendinopathy.  A compensable rating would require that he have limitation of motion of his arm at shoulder level, according to DC 5201.  Further, as the Veteran does not suffer from arthritis of his right shoulder, he would not be rated under DC 5003.  The Board notes that the Veteran would be rated under DC 5202 if he had humerus impairment with recurrent dislocation, fibrous union, nonunion, malunion with moderate or marked deformity, or loss of head, or under DC 5203 if he had dislocation or nonunion with loose movement of the scapula.  Such has not been demonstrated at any time during the period on appeal.  Therefore, the Veteran should be rated under DC 5201, which evaluates limitation of the motion of the shoulder.  The Board finds that the scheduler criteria under DC 5201for a compensable rating has not been found for the period on appeal.  Specifically, range of motion testing of the Veteran's right arm is above his shoulder level.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of his right shoulder disability, notably his pain.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  The Veteran's shoulder flexion and abduction were at normal ranges at his August 2009 examination, and there was no evidence of pain or limitation of motion at his examinations.  

The Board has also considered the Veteran's statements that his disability is worse than the non-compensable rating he currently receives.   It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right shoulder disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's right shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's right shoulder disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently  assigned non-compensable rating in effect during the appeal period.

With respect to a staged rating, in this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected right shoulder disability has not changed appreciably during the period on appeal.  There are no medical findings and no other evidence which would allow for the assignment of a compensable disability rating during the period of time here under consideration.  Specifically, as discussed above, the competent and probative evidence of record, to include the August 2009 VA examination report indicates that the Veteran's right shoulder symptomatology has remained relatively stable throughout the period.  As such, there is no basis for awarding the Veteran a compensable disability rating for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

In light of the above, the claim for a higher rating for the Veteran's right shoulder disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right shoulder disability is manifested by signs and symptoms such as pain.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic code in the rating schedule corresponding to disabilities of the shoulder provides ratings on the basis of impairment to the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested mostly by pain.  In short, there is nothing exceptional or unusual about the Veteran's right shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Board notes that it has no reason to doubt that the Veteran's shoulder disability symptomatology adversely impacts his employability; however, this is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that his right shoulder disability has resulted in frequent periods of hospitalization during the period under consideration.  Therefore, the Veteran's service-connected right shoulder disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Referral is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Neither the Veteran nor the evidence of record suggests that his right shoulder disability has affected his ability to work; therefore, the issue of TDIU has not been raised.


ORDER

Entitlement to an initial compensable disability rating for right shoulder tendinopathy is denied.  


REMAND

Unfortunately, with regard to the Veteran's restless leg syndrome, a remand is necessary.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

A review of the record shows that the Veteran was last afforded a VA examination in March 2009 as to his service-connected restless leg syndrome.  He essentially contends that his service-connected disability has since increased in severity, and that he has to take stronger medication for it than he used to.  See the Veteran's VA Form 9.  

In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected restless leg syndrome.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Additionally, any outstanding VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to identify  any outstanding, pertinent medical records from the Veteran.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, schedule the Veteran for a VA examination for his service-connected restless leg syndrome.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected restless leg syndrome.  The examiner must indicate whether restless leg syndrome is productive of slight, moderate, moderately severe, or severe impairment, of function of the muscle group(s) affected, also include a statement as to the effect of the restless leg syndrome on his occupational functioning and daily activities.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

3. Thereafter, readjudicate the claim.   If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


